DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 19 March 2020. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/919,639 filed 19 March 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:
“the surfaces of the plurality of channels serving as separation surfaces” (last 2 lines).
Claim 2 is objected to because of the following informalities:
“stacked in the separation device”.
Claim 3 is objected to because of the following informalities:
Add a period to the end of the claim.
Claim 4 is objected to because of the following informalities:
“wherein the plurality of channels have length to width…”.
Claim 6 is objected to because of the following informalities:
“wherein the multiple structures forming the channels…”.
Claims 7-9 are objected to because of the following informalities:
“wherein the surfaces of the plurality of channels are…”.
Claims 12 and 13 are objected to because of the following informalities:
Add a period to the end of each claim.
Claim 14 is objected to because of the following informalities:
“each of the at least one separation panels and each of the at least one mirrored separation panels…” (lines 2-3);
“the surfaces of the plurality of channels” (line 8); and
“as compared to the layers of the at least one separation panels” (line 12).
Claim 16 is objected to because of the following informalities:
Add a period to the end of the claim.
Claim 17 is objected to because of the following informalities:
“wherein the plurality of channels have length to width…”.
Claims 19 and 20 are objected to because of the following informalities:
“wherein the surfaces of the plurality of channels…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1 and 14, the phrase “sacrificial material in the spacer and main layers being removed to form the inlet plenum and the outlet plenum and multiple structures forming a plurality of channels therebetween” is confusingly worded. Based on the disclosure, it seems Applicant is intending that the “sacrificial material” is removed from both “the spacer and main layers” and from the “multiple structures”. However, as constructed, there is no connection between “sacrificial material” and the “multiple structures”, i.e., it is unclear whether Applicant intends to simply claim “multiple structures” or “sacrificial material in multiple structures being removed to form a plurality of channels therebetween”. Claims 2-13 and 15-20 are also rejected due to their dependency on Claims 1 and 14.
	Regarding Claims 1 and 14, there is insufficient antecedent basis for “main layers”. Only one “main layer” has been introduced.
	Regarding Claim 3, there is insufficient antecedent basis for “the separation layers”.
Regarding Claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding Claims 11-13, there is insufficient antecedent basis for “the separation layers”.
	Regarding Claim 14, it is unclear which “layers” are referenced in “the layers of each of the mirrored separation panels” and which “layers” are referenced in “the layers of the separation panels”. Two layer types have been introduced, “at least two spacer layers and a main layer”. Claims 15-20 are also rejected due to their dependence on Claim 14.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by RICHARDSON (US Patent 10,124,275; effectively filed 05 September 2014).
	Regarding Claim 1, RICHARDSON discloses a separation filter comprising a microstructure filter comprising a plurality of layers of sacrificial material and an outer layer of structural material, which have been etched to create channels spaced apart from each other and formed by etching away portions of the sacrificial layers (c1/42-51). The separation filter comprises a front plate wherein an inlet tube and an outlet tube extend therefrom (i.e., an inlet port and an outlet port; c4/43-48; FIG. 1). Underneath the front plate, the inlet tube and outlet tube are connected to an inlet area and an outlet area, respectively, the inlet area leading to an inlet expansion area connected to the microstructure filter and a subsequent outlet contraction area (i.e., an inlet plenum and an outlet plenum; c4/51-c5/3; FIG. 2).
	In one embodiment, RICHARDSON discloses a filter device 2800 constructed from a plurality of multilayer microstructure filter panels (i.e., a separation device comprising at least one separation panel) held in a base housing 2802 manufactured from a silicon material (c8/27-32; FIG. 27). The filter device further includes an inlet 2803 and an outlet 2805 created via etching (i.e., an inlet plenum and an outlet plenum; sacrificial material… being removed to form the inlet plenum and the outlet plenum; c8/40-43; FIG. 28). The plurality of multilayer microstructure filter panels 2804 comprises alternating spacer layers/structural layers 2810 and sacrificial layers 2812 (i.e., at least two spacer layers and a main layer; c8/52-57; FIG. 31). Sacrificial layer sections are partially removed to create openings through which fluid to be treated can flow (i.e., sacrificial material in the spacer and main layers being removed to form… multiple structures forming a plurality of channels therebetween; c8/63-65). In a separate embodiment (FIG. 34-37; c9/16-58), RICHARDSON discloses a similar filter device 3500 with a plurality of multilayer microstructure filter panels 3508 but with a different inlet and outlet geometry 3504 and 3506. RICHARDSON further discloses the microstructure filter comprises a surface coating that interacts with compounds in fluids to be treated by the device, i.e., the filter retains chemicals or particles from the fluid (i.e., the surfaces of the channels serving as separation surfaces; c5/4-10).
	The limitation “sacrificial material… being removed to form…” is directed toward (1) a structural element not found in the final separation device product and (2) a product-by-process limitation. By definition, because such a claimed material is “sacrificial”, it is considered to not be present in the final product and would have no bearing on the patentability of the claimed separation device. Further, because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Regarding Claim 14, RICHARDSON discloses the separation device of Claim 1. The limitations of “a mirrored layer separation device” and “each of the at least one mirrored separation panels is mated to a corresponding separation panel” are directed toward a duplication of parts, namely the layer separation device and the at least one separation panels. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04). The mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8). No new or unexpected results are indicated in the disclosed invention due to the mirroring of the separation device. Even the terminology indicates the “mirror” is a duplicate of the claimed separation device.
Regarding Claims 2 and 15, RICHARDSON discloses the separation devices of Claims 1 and 14. As further shown in FIGs. 28 and 31, for example, the disclosed plurality of multilayer microstructure filter panels are stacked in the filter device.
	Regarding Claims 3 and 16, RICHARDSON discloses the separation devices of Claims 1 and 14. As further shown in FIGs. 2, 28, and 31, the inlet and outlet sections (e.g., 2803 and 2805 in FIG. 28) are in fluid communication with the plurality of multilayer microstructure filter panels 2804.
	Regarding Claims 5 and 18, RICHARDSON discloses the separation devices of Claims 1 and 14. The instant limitation wherein the separation surfaces attract and retain selected components in a solution introduced into the device is directed toward an intended use of the claimed separation device. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). RICHARDSON further discloses the microstructure filter comprises a surface coating that interacts with compounds in fluids to be treated by the device, i.e., the filter retains chemicals or particles from the fluid (c5/4-10), i.e., the disclosed filter is capable of performing the intended use as recited. Such a claim is also directed to materials or articles worked upon by the claimed structure. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	Regarding Claim 6, RICHARDSON discloses the separation device of Claim 1. RICHARDSON further shows in FIG. 31 that the sacrificial layer 2812 includes rectangularly-shaped segmented structures (middle of FIG. 31). 
	Regarding Claim 7, RICHARDSON discloses the separation device of Claim 1. RICHARDSON further discloses the sacrificial material can be comprised of a porous material that filters the fluid (i.e., wherein the surfaces of the channels are porous; c8/5-7).
Regarding Claims 8 and 19, RICHARDSON discloses the separation devices of Claims 1 and 14. RICHARDSON further discloses the microstructure filter comprises a surface coating that interacts with compounds in fluids to be treated by the device, i.e., the filter retains chemicals or particles from the fluid (i.e., wherein the surfaces of the channels have a coating thereon; c5/4-10).
Regarding Claim 11, RICHARDSON discloses the separation device of Claim 1. RICHARDSON further discloses the base housing is manufactured from a silicon material (i.e., the separation layers comprise silicon; c8/31-32; c9/16-18) and that the structures can be coated with silicon dioxide (i.e., the separation layers comprise… silicon dioxide; c12/2-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over RICHARDSON (US Patent 10,124,275; effectively filed 05 September 2014).
	Regarding Claims 4 and 17, RICHARDSON discloses the separation devices of Claims 1 and 14. RICHARDSON is deficient in explicitly disclosing the instant limitation that the channels have length to width and length to height aspect ratios of at least one. However, RICHARDSON discloses that the series of channels and sidewalls in the plurality of multilayer microstructure filter panels comprise channels and sidewalls of different thicknesses that can be sized accordingly to the desired application. The only difference between the prior art and the claimed invention is a recitation of the relative dimensions of the devices. Absent showings of unexpected results or criticality to the instant limitation, because the claimed invention would not perform differently than the filter device of RICHARDSON, the claimed limitation is not patentably distinct (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP §2144.04).

Claim 6 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over RICHARDSON (US Patent 10,124,275; effectively filed 05 September 2014).
	Regarding Claim 6, RICHARDSON discloses the separation device of Claim 1. RICHARDSON is deficient in explicitly disclosing that the structures forming the channels are segmented structures such as rectangular posts.
	However, as shown in FIG. 20, microstructures allow for fluid to flow between adjacent filter panels (FIG. 20, c6/34-40). Although the shown shapes are hexagonal in shape, RICHARDSON discloses other shapes can be used, e.g., a truncated shape shown in FIG. 22 (c7/32-40). The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04). Thus, the claim the that structures forming the channels are segmented structures such as rectangular posts would have been obvious to one of ordinary skill in the art.
 
Claims 9, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RICHARDSON (US Patent 10,124,275; effectively filed 05 September 2014) in view of KIN et al. (US PGPub 2005/0065060 A1).
Regarding Claims 9, 10, and 20, RICHARDSON discloses the separation devices of Claims 1 and 14. RICHARDSON further discloses the microstructure filter comprises a surface coating that interacts with compounds in fluids to be treated by the device, i.e., the filter retains chemicals or particles from the fluid (i.e., wherein the surfaces of the channels are… covered with a coating; c5/4-10). RICHARDSON is deficient in explicitly disclosing the surfaces of the channels are covered with a primer prior to being covered with a coating or that the primer is silicon dioxide.
	However, RICHARDSON discloses that the application of a coating material onto the filter surface is a known method to one of ordinary skill in the art (c9/4-11; c10/44-47). Indeed, as disclosed by KIN, who discloses methods for treating electronic devices (p0145), such as those typically requiring etching to form surface structures as disclosed by RICHARDSON, primer coating layers are typically used to improve surface properties and increase the adhesiveness of the coating layer; common materials for primers include inorganic oxides, such as silicon dioxide (p0150). Therefore, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to apply a silicon dioxide coating layer as disclosed by KIN to the channel surfaces of the separation device disclosed by RICHARDSON. 

Claim 11 is alternatively rejected and Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over RICHARDSON (US Patent 10,124,275; effectively filed 05 September 2014) in view of YANG et al. (US PGPub 2004/0262636 A1).
Regarding Claims 11-13, RICHARDSON discloses the separation device of Claim 1. RICHARDSON is deficient in disclosing that the separation layers comprise silicon and silicon dioxide, silicon and silicon nitride, or silicon nitride and silicon dioxide.
However, RICHARDSON further discloses that in the preparation of the separation filter, etching is used to create structure, e.g., channels, support structures, etc. (abstract; c2/1-6; c8/41-43; c8/49-51), and even further that the structures of the filters include silicon dioxide coatings (c12/2-4) and any other type of silicon material known in the art (c9/16-21). Such claimed combinations of silicon, silicon dioxide, and silicon nitride are known in the art, especially in the etching processes of electronic devices as disclosed by YANG. Indeed, YANG discloses the use of silicon nitrides for coating wafers prior to deep reactive ion etching (p0238) and the etching of silicon surfaces with XeF2 to produce structures with silicon dioxide (p0034). Thus, the choice of material, whether silicon and silicon dioxide, silicon and silicon nitride, or silicon nitride and silicon dioxide is known in the art as suggested by YANG and their combination would amount to nothing more than the desired choices by one of ordinary skill in the art. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results, i.e., an etchable surface (MPEP §2143.01 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777